Title: From Thomas Jefferson to Sharp Delany, 16 May 1792
From: Jefferson, Thomas
To: Delany, Sharp


          
            May. 16. 1792.
          
          Th: Jefferson asks from the Custom-house a permit to land from on board the Louisa Capt. Birkhead from Marseilles
          
            
              4. casks of olive trees
              }
              cost 4 1/8
            
            
              1. cask of Caper plants
              sterl.
            
          
          a small box of Confectionary contents and cost unknown, being a present.
          He has nothing else consigned to him on board that vessel
          
            Th: Jefferson
          
        